ACCEPTED
                                                                                                    06-14-00036-CV
                                                                                          SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                               2/2/2015 11:42:52 AM
                                                                                                    DEBBIE AUTREY
                                                                                                             CLERK

                        APPELLATE CASE NO. 06-14-00036-CV

FRANK KEATHLEY, INDIVIDUALLY                            IN THE COURT OF APPEALS
                                                                              FILED IN
AND DOING BUSINESS AS TOP SHELF                                        6th COURT OF APPEALS
ANTIQUES, APPELLANT                                                      TEXARKANA, TEXAS
                                                                       2/2/2015 11:42:52 AM
V.                                                      FOR   THE SIXTH DISTRICT
                                                                           DEBBIE AUTREY
                                                                               Clerk
J.J. INVESTMENT COMPANY, LTD.,
ET AL AND CORBITT BAKER,
APPELLANTS                                              TEXARKANA, TEXAS

                  SECOND MOTION TO EXTEND TIME FOR FILING
                            APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Frank Keathley, individually and doing business as Top Shelf Antiques, appellant,

moves this Court to grant him an extension of time to file Appellant's Brief and

respectfully states as follows:

        1.      This appeal is from post-judgment orders entered by the trial court in

Cause No. 10,072 pending in the 62nd Judicial District Court of Franklin County, Texas,

signed March 25, 2014. All matters pending in the trial court were stayed by Appellant's

bankruptcy until this appeal was reinstated by order of this Court dated October 15, 2014

following Appellant's discharge in bankruptcy.

        2.      The Appellant's Brief for Frank Keathley was originally due January 15,

2015. The filing date was previously extended to today, February 2, 2015. This motion

is filed as a request for extension of the filing date for an additional ten days until

February 12, 2015. If granted, the filing date for Appellant's brief will have been

extended for a total of 28 days total.

        3.      For good cause shown, Frank Keathley files this motion seeking a ten-day

extension for filing his Appellant's Brief from February 2, 2015 to February 12, 2015.



Appellant's Second Motion to Extend Time for Filing Appellant's Brief                       1
This motion for extension of time is not filed solely for the purposes of delay of these

proceedings, but is filed because Appellant's counsel underestimated the time required to

research and address the points of error relevant to this appeal in making the original

request for only an eighteen day extension. Appellant's counsel currently has two

responses to petitions for review that are or will be pending in the Supreme Court and one

additional case pending for appeal to the Court of Appeals that have also required

research hours for preparation or in response for filing. On last Thursday, Mr. Keathley

advised the undersigned counsel of the death of his Mother and requested legal assistance

with respect to the death, the funeral and the related estate issues, which have resulted in

a loss of time that would otherwise have been devoted to completing the brief by the

filing date.

        4.      This is the appellant's second motion for an extension of time to file

appellant's brief.

        5.      Appellant's counsel personally conferred with counsel for each appellee

and none oppose this additional ten-day extension.

        WHEREFORE, Frank Keathley, appellant, moves the Court to consider his

motion and to grant him an extension of the time for filing his Appellant's Brief from

February 2, 2015 to no later than February 12, 2015, or such other time as the Court may

deem appropriate.




Appellant's Second Motion to Extend Time for Filing Appellant's Brief                          2
       Respectfully submitted this 2nd day of February, 2015.

                                                     /s/ Larry R. Wright
                                                     Larry R. Wright
                                                     State Bar No. 22048000
                                                     P.O. Box 144
                                                     406 South Main Street
                                                     Winnsboro, Texas 75494
                                                     Telephone 903-342-1089
                                                     Fax 903-342-1088
                                                     E-mail lawyerwright@msn.com



                           CERTIFICATE OF CONFERENCE

       This is to certify that counsel for appellant conferred with counsel of record for

each appellee and none opposed the motion for an additional extension.

       Signed this 2nd day of February, 2015.

                                                     /s/ Larry R. Wright
                                                     Larry R. Wright



                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been this day served on each

attorney of record, as follows:

       Travis P. Clardy
       Clardy Law Office
       209 E. Main St.
       Nacogdoches, TX 75961
       By fax to 936-564-2507

       Larry Blount
       Powers & Blount, LLP
       PO Box 877
       Sulphur Springs, TX 75483
       By fax to 903-885-1199




Appellant's Second Motion to Extend Time for Filing Appellant's Brief                       3
       Gene Stump
       PO Box 606
       Mount Vernon, TX 75456
       By fax to 903-588-2272

       Signed this 2nd day of February, 2015.

                                                  /s/ Larry R. Wright
                                                  Larry R. Wright




Appellant's Second Motion to Extend Time for Filing Appellant's Brief   4